Exhibit 99.1 News Release For Immediate Release TearLab Corporation, Reports 2010 Financial Results San Diego, CA —March 28, 2011—TearLab Corporation (“TearLab”) (NASDAQ: TEAR; TSX: TLB) today reported its consolidated financial results for the quarter and the year ended December 31, 2010.All dollar amounts are expressed in U.S. currency, and results are reported in accordance with United States generally accepted accounting principles. For the three months ended December 31, 2010, TearLab’s net revenues were $798,000 as compared to $265,000 for the same period in 2009.TearLab’s net loss from operations for the three-month period ended December 31, 2010 was approximately $0.9 million, or $0.06 per share, as compared to $1.7 million, or $0.17 per share, for the same period in 2009.Cash used in 2010 fourth quarter operating activities was approximately $1.0 million. For the year ended December 31, 2010, TearLab’s net revenues were $1.7 million as compared to $0.9 million in 2009.TearLab’s net loss from operations for the year ended December 31, 2010 was $6.7 million or $0.47 per share, as compared to $4.4 million, or $0.44 per share for 2009.Cash used in operating activities was $4.6 million in the full-year 2010. As of December 31, 2010, TearLab had $2.7 million in cash and cash equivalents. "Our 2010 results were characterized by our transition from a research-focused organization to a full commercial enterprise.We exited the year with a number of TearLab® Osmolarity Systems being purchased by eye doctors in the fourth quarter in anticipation of reimbursement, which began in January 2011.Now, as we move forward into 2011, our U.S. commercialization program is in full swing with reimbursement in place and our Laboratory Director Program enjoying a strong start.We look forward to updating you on our progress throughout the year," saidElias Vamvakas, TearLab's Chief Executive Officer. Conference Call and Webcast Information TearLab Corporation will hold a conference call to discuss these results today, March 28, at 8:30am Eastern Time at 877-303-1593 (within the United States and Canada).The call will also be broadcast live and archived on TearLab's website at www.tearlab.com under the "webcasts" link in the Investor Relations section.For those wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone 800-642-1687 or 706-645-9291 and enter reservation # 52311846 when prompted. About TearLab Corporation TearLab Corporation develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care.The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award winning TearLab Osmolarity System.Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements.These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press released include predictions regarding the sufficiency of current cash and cash equivalents to fund operations for 12 months or more, intent to submit a revised CLIA waiver application,building sales in Europe and Canada, seeking CLIA waiver and Medicare reimbursement, and the future commercial adoption of the TearLab™ Osmolarity System. These statements are only predictions based on our current expectations and projections about future events.You should not place undue reliance on these statements. Actual events or results may differ materially.Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our annual and quarterly reports on Forms 10-K and 10-Q. We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer President Kilmer Lucas Inc. stephen@kilmerlucas.com Media: Leonard Zehr Managing Director Kilmer Lucas Inc. (905) 690-2400 Ext. 41 len@kilmerlucas.com TearLab Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in U.S. dollars except number of shares) ($ 000’s) Three months ended December31, Year ended December31, Revenue $ Cost of goods sold Gross profit 86 Operating expenses Amortization of intangible assets General and administrative Clinical, regulatory and research & development Sales and marketing Total operating expenses Loss from operations ) Other income (expenses) ) ) Loss from operations before income taxes ) Income tax benefit (expense) — ) — Net loss ) Weighted average number of shares outstanding – basic and diluted Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Net loss available to common stockholders per common share – basic and diluted $ ) $ ) $ ) $ ) TearLab Corporation CONSOLIDATED BALANCE SHEETS ($ 000’s) As of December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, Due from related parties — Inventory Prepaid expenses Other current assets 33 55 Total current assets Fixed assets, net Patents and trademarks, net Other non-current assets — Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Due to stockholders 28 38 Deferred revenue Obligations under warrants 39 3 Notes payable and accrued interest Total current liabilities Stockholders’ equity Preferred Stock, $0.001 par value, 10,000,000 authorized, none outstanding — — Common Stock, $0.001 par value, 40,000,000 authorized, 14,775,366 and 9,866,685 issued and outstanding at December 31, 2010 and 2009, respectively 15 10 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $
